Opinion by
Mr. Justice Brown,
These appeals were manifestly taken for the purpose of re-arguing the question of the constitutionality of the Act of May 29,1901, P. L. 327, prohibiting the manufacture and sale of oleomargarine, butterine and other similar products when colored in imitation of yellow butter. We ought hardly to be again called upon to declare that act constitutional. In Commonwealth v. Caulfield, 211 Pa. 644, we said there was no reason “why we should stuff the reports” with a repetition of the decisions sustaining it.
The assignments of error are overruled and the judgments of the Superior Court are affirmed.